Page 1 of 5

AO 245C (SCDC Rev. 09/19) Amended Judgment in a Criminal Case, Sheet 1 Note: Identify Changes with Asterisks(*)

United States District Court
District of South Carolina

 

UNITED STATES OF AMERICA AMENDED JUDGMENT
IN A CRIMINAL CASE
VS.
ISAAC T. QUICK Case Number: 7:18crl 115-2
: US Marshal’s Number: 34012-17]1

Date of Original Judgment: September 3, 2019
(or Date of Last Amended Judgment)

Joseph Watson, Ret
Defendant’s Attorney

THE DEFENDANT:
|_| pleaded guilty to count 1.
CI pleaded nolo contendere to count(s) which was accepted by the court.

[] was found guilty on count(s) after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18:371 Please see indictment Please see indictment ]

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

CO The defendant has been found not guilty on count(s).

CL) Count(s) O is Oare dismissed on the motion of the United States.

CJ Forfeiture provision is hereby dismissed on motion of the United States Attorney.

IT IS ORDERED that the defendant notify the United States Attorney for this district within 30 days of any change of name, residence,

or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court or United States Attorney of any material changes in economic circumstances.

August 27, 2019
Date of Imposition of Judgment

(Lerepcto- ter Gr 4A 2
gnawure of Judge N\

Henry M. Herlong, Jr., Senior United States District Judge
Name and Title of Judge

 

February Ss 2020
Date
Page 2 of 5

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 4 -Probation

DEFENDANT: ISAAC T. QUICK
CASE NUMBER: 7:18cr1115-2

 

PROBATION

The defendant is hereby sentenced to probation for a term of 24 (twenty-four) months.
1. The defendant shall pay his criminal monetary penalties as directed. Restitution shall be paid jointly and
severally with co-defendant Tommy E. Quick.

2. The defendant shall submit to random drug testing as directed and administered by the United States Probation
Officer.

; MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

placement on probation and at least two periodic drug tests thereafter, as determined by the court.
0 The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
substance abuse. (check if applicable)

4. HM You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

5. © You must comply with the réquirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. O You must participate in an approved program of domestic violence. (check if applicable)

7. OG You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check
if applicable)

8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.
Page 3 of 5

AO 245B (SCDC Rev. 11/16) Judgment in a Criminal Case

Sheet 4A - Probation

DEFENDANT: ISAAC T. QUICK

CASE NUMBER: 7:18cr1115-2

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

we

IL.

12.

13.

You must report to the probatian office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation excuses you from doing
so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
from doing so. If you plan to change where you work or anything about your work (such as your position or job responsibilities),
you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in
advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus
or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at www.uscourts.gov.

Defendant’s Signature Date

 
Page 4 of 5

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

DEFENDANT: ISAAC T. QUICK
CASE NUMBER: 7:18cr1115-2

CRIMINAL MONETARY PENALTIES

 

 

 

“The defendant will make all checks and money orders
payable to the “Clerk, U.S. District Court” unless otherwise directed by the court.

 

The defendant shall pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
Totals: $100.00 S $ 211,237.60
CI The determination of restitution is deferred until An Amended Judgment in a Criminal Case will be entered after
such determination. 2
a The defendant shall make restitution (including community restitution) to the following payees in the amount listed
below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment unless specified in the priority
order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid in full before
the United States is paid.

 

 

 

 

 

 

 

Name of Payee *Total Loss ($) Restitution Ordered ($) Priority or Percentage
Spartanburg County 7,850 7,850

Community Development

Department

SC State Housing Finance | 148,472.95 148,472.95

and Development

Authority

Federal Home Loan Bank | 54,914.65 54,914.65

of Atlanta

Totals 211,237.60 211,237.60

 

 

 

 

 

SEE VICTIMS LIST OF 3 VICTIM(S).
| If applicable, restitution amount ordered pursuant to plea agreement................ $211,237.60

The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full
before the fifteenth day after the date of judgment, pursuant to 18 U.S.C. §3612(f). All of the payment options on Sheet 5,
Part B, may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g).

MB The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|_| The interest requirement is waived for the CJ fine and/or Ml restitution.
LJ The interest requirement for the (J fine and/or LJ restitution is modified as follows:
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

**Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
Page 5 of 5

AO 245B- —— SCD (Rev. 11/16) Judgment in a Criminal Case
Sheet 6 - Schedule of Payments

DEFENDANT: ISAAC T. QUICK
CASE NUMBER: 7:1 8crl 115-2 —

 

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $100.00 special assessment and $211,237.60 restitution due beginning immediately
LJ} not later than ;

MB oor in accordance with : |_| C, C D, or Oe below; or

| Payment to begin immediately (may be combined with LC] C, CL] D, or LIE below); or
c Hi Payments in monthly installments of not less than $300.00 per month to commence after the date of this judgment;

or

dp U Payments in (e.g., equal, weekly, monthly, quarterly) installments of § over a period of (e.g., months or years), to
commence [D - Installment starts ? days] (e.g., 30 or 60 days) after release from imprisonment to a term of

supervision; or

EO Payment during the term of supervised release will commence within [E - commencement of payment (30 or 60

days)] (e.g., 30 or 60 days) after release from imprisonment. The court will set the payment plan based on an
assessment of the defendant’s ability to pay at that time; or

F OU Special instructions regarding the payment of criminal! monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of court.

The Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

**F WM joint and Several

Defendant and Co-Defendant names and case numbers (including defendant number), total amount, joint and several amount, and
corresponding payee, if applicable.
**Restitution in the amount of $211,237.60 to be paid jointly and severally with co-defendant Tommy Quick 7:18cr1115-1

(1) The defendant shall pay the costof prosecution.
CJ The defendant shall pay the following court cost(s):

MB The defendant shall forfeit the defendant’s interest in property to the United States as directed in the Preliminary Order
of Forfeiture, filed July 17,2019 and the said order is incorporated herein as part of this judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) community restitution, (6) fine interest, (7) penalties, and (8) costs, including cost of prosecution and court
costs.
